Citation Nr: 1443707	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  11-24 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent prior to February 1, 2007 for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 50 percent for PTSD, from February 1, 2007 to February 28, 2009. 

3.  Entitlement to an evaluation in excess of 70 percent for PTSD, from March 1, 2009.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

M. J. In, Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran requested a hearing before the Board in conjunction with his appeal on his May 2007 substantive appeal.  However, he later indicated in an October 2012 written statement that he no longer desired a hearing.  Accordingly, his request for a Board hearing is withdrawn and appellate adjudication may proceed.  38 C.F.R. § 20.702(e) (2013)


FINDINGS OF FACT

1.  Prior to March 1, 2009, the Veteran's PTSD was manifested by symptoms productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity with difficulty establishing and maintaining effective work and social relationships.

2.  From March 1, 2009, the Veteran's PTSD has been manifested by symptoms productive of functional impairment comparable to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent, prior to February 1, 2007, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for an evaluation in excess of 50 percent prior to March 1, 2009, for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for an evaluation in excess of 70 percent from March 1, 2009, for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The issue of entitlement to a higher initial evaluation for service-connected PTSD arises from the Veteran's disagreement with the initial disability rating assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post service VA and private treatment records, as well as his records from the Social Security Administration (SSA).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO also provided the Veteran appropriate VA examinations in December 2008, February 2009, and January 2010, to ascertain the current severity of his PTSD.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Each VA examiner discussed the history of the Veteran's PTSD, conducted a clinical examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his PTSD.  As they provide sufficient detail to determine the current severity of the Veteran's service-connected disability, the Board finds that the VA examinations obtained in this case were adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  This appeal originates from a rating decision that granted service connection and assigned the initial rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for PTSD was granted in a March 2009 rating decision effective from February 23, 2005, with an initial evaluation of 30 percent prior to February 1, 2007, an evaluation of 50 percent from February 1, 2007 to February 28, 2009, and an evaluatation of 70 percent from March 1, 2009.  As such, the rating period on appeal for the initial evaluation for PTSD is from February 23, 2005.  38 C.F.R. § 3.400(o)(2) (2013).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of a disability is for consideration in rating a disability

The Veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411.  Ratings are assigned according to the degree of occupational and social impairment resulting from manifestations of the disability at issue.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily), with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 50 percent disability rating requires evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.).  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

According to DSM-IV, a GAF score ranging from 31-40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

Prior to March 1, 2009

The Veteran had a psychiatry assessment in October 2005.  He reported problems coping with Vietnam experiences and maladaptive behaviors, such as binge drinking, poor sleep, isolation, intolerance, avoidance, and hypervigilance.  On mental status, he appeared casually dressed, fully oriented, and able to attend to the interview and work.  His memory appeared intact so were his judgment and insight.  His intellectual functioning was within normal limits.  He showed suspicious but cooperative behavior, normal speech, depressed mood, anxious affect, relevant thought content, and logical and sequential thought process, with no psychotic symptoms.  He reported suicidal ideation but denied homicidal ideation.  The diagnosis was anxiety disorder, not otherwise specified, and a GAF score of 51 was noted.  In an addendum, the VA clinical social worker noted that the Veteran had frequent suicidal ideation.

VA psychiatry medication management reports dated from December 2005 to November 2007 note diagnoses of prolonged PTSD and depression, and assessed the Veteran's GAF score to be between 50 to 60.  The Veteran reported a history of 3 marriages and currently living with his wife and stepdaughter.  He stated that his current marriage was sound.  He was working as a security guard.  He reported symptoms of nightmares, exaggerated startle, dissociation, suicidal ideas, hypervigilance, avoidance behaviors, poor sleep, and binge drinking.  He stated that his mood was "poor," occasional crying for no particular reason, irritability with his family, and intolerance with authority figures, suicidal and homicidal ideation, and social isolation.  He denied manic symptoms but endorsed "some" paranoia, and occasional auditory and visual hallucinations.  He exhibited constricted affect, depressed mood, relevant thought process, nonpsychotic thought content, and good eye contact.

A June 2007 VA psychological evaluation report reflects severe depressive symptoms and suicidal thinking, and anxiety symptoms.  The diagnoses were rule out substance induced mood disorder; rule out active substance use disorder; rule out mood disorder, not otherwise specified; and possible PTSD overlaid by substance abuse.

In an August 2007 SSA functional report, the Veteran reported social activities such as fishing with his best friend every other week or so, and talking to his sister on the phone every night.

An October 2007 psychological evaluation conducted for SSA disability determination purposes reflect that the Veteran reported symptoms of nightmares, short temper, difficulty sleeping, hypervigilance, depression, and suicidal ideation.  He related that for the past 27 years he had worked as a security guard for a school district but in December 2006 he passed out while at work.  He was given the option of being let go or retire and he decided to retire.  On mental status examination, the Veteran was fully oriented.  He reported "[m]ost of the time I'm in a good mood," though he had been more irritable lately.  His affect appeared euthymic and his speech was unremarkable.  It was noted that his mental trend was unremarkable and there was no evidence of tangentiality, circumstantiality, or looseness of associations.  As to daily activities, the Veteran reported taking care of his wheel chair bound wife, working on remodeling his garage into a bedroom, doing all of the cooking, and going shopping and running errands with his wife.  He enjoyed fishing and shooting.  He reported spending time with his brother, sister and brother-in-law.  The examiner summarized that the Veteran had no difficulty following directions and comprehending requests made of him; he needed to have few questions repeated and generally processed questions and answered them readily.  Based on the evaluation, the Veteran's attention, concentration, and memory were minimally impaired.  The diagnosis was PTSD and a GAF score of 60 was noted.

In VA psychiatry and treatment plan notes dated from February 2008 to August 2008, the Veteran reported dreams, isolation, irritability, and hypervigilance.  The Veteran stated that he retired from his job with school district and quit drinking in April 2007.  On mental status examination, the Veteran's motor and psychomotor activity appeared within normal limits, and his behavior was cooperative, frustrated and appropriate.  He exhibited deliberately thoughtful speech, anxious/depressed/frustrated mood, and congruent affect.  He reported visual hallucinations of dark shadows and passive suicidal ideation but denied active suicidal or homicidal ideation.  He was fully oriented and his attention, concentration, memory, and level of intellectual functioning were within normal limits.  His judgment and insight were grossly intact.  The diagnostic impression was chronic PTSD; depression, not otherwise specified; alcohol dependence in remission; and caffeine-related disorder, not otherwise specified on Axis I; and personal disorder/mental retardation on Axis II.  A GAF score of 40 was listed.

In an August 2008 VA psychiatry note, the Veteran reported avoidance, nightmares 3 to 4 times per week, auditory hallucination 1 to 2 times per week, and passing suicidal ideation.  He denied homicidal ideation.  He preferred isolation and solitary activities as means to isolate.  

VA psychiatry medication management reports dated August 2008 to December 2008 continue to diagnose prolonged PTSD and depression, not otherwise specified.  The Veteran reported flashbacks, intrusive thoughts, nightmares, and auditory hallucination.  On mental status examination, the Veteran had dysthymic mood, worried and sad affect, and nonpsychotic thought content despite reports of auditory hallucinations.

The Veteran underwent a VA PTSD examination in December 2008.  He reported nightmares 4 to 5 times a week, seeing shadows in the evening after work, daily anxiety, and depression that lasted all day.  As for family relationships, the Veteran reported "doing fine" with his wife and having phone contact with his daughter.  He stated that he was a loner and did not have too many friends.  His hobbies included hunting, fishing and woodworking.  On mental status examination, there was no impairment of thought process or communication, and he had no delusions or hallucinations.  He exhibited no inappropriate behaviors, suicidal or homicidal plans or intent.  He was able to maintain minimal personal hygiene and other basic activities of daily living.  His orientation to person, place and time was normal, and he had no memory impairment or any obsessive or ritualistic behaviors that interfered with routine activities.  He did not have any irrelevant, illogical or obscure speech patterns, panic attacks, or impaired impulse control.  He reported mild to moderate depression, anxiety, and sleep impairment.  As to whether how the disability interfered with the Veteran's employment and social functioning, the examiner noted that the Veteran worked now in a food bank, primarily repairing donated furniture since June 2008.  It was noted that after separation from service he had worked mostly in security and the longest job he held was a night shift security guard at a high school.  He retired two years previously after he passed out at work due to prescribed medications.  The diagnosis was PTSD, and a GAF score of 75 was listed.  The examiner stated that the Veteran was capable of managing benefit payments in his best interest.  As to the effects of PTSD on occupational and social functioning, the examiner noted that there was PTSD signs and symptoms that were transient and mild, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress and that the PTSD symptoms required continuous medication.  Concerning this, the Veteran reported that PTSD did not affect work but he lost his job of 27 years due to apparent alcohol abuse.  The Veteran had difficulty maintaining relationships, was estranged from his son, and had few friends.  Although he did not feel symptoms affected his work they caused him to feel chronically distressed and anxious, which diminished his perceived quality of life.  

The Veteran was provided another VA PTSD examination in February 2009.  The VA examiner indicated that the claims file was reviewed.  The Veteran reported a longstanding alcohol dependence problem that had been in remission for one and a half years.  He also reported depressive symptoms that co-occurred with his PTSD over the past 40 years.  He was currently married for the third time and he had a long distance relationship with his daughter from the first marriage.  Current marriage was about 20 years long and they had a daughter.  He stated his relationship with his wife and daughter was okay.  He had one close friend and spent most of his time with immediate family at home.  He was maintaining a temporary job until recently.  He liked to hunt and fish.  

On psychiatric examination, the Veteran was appropriately dressed.  He showed unremarkable psychomotor activity; unremarkable speech; cooperative and friendly attitude; constricted  affect; anxious and depressed mood; intact attention; unremarkable thought process; suicidal ideation; below average intelligence; fair impulse control; and mildly impaired immediate memory.  He was fully oriented, understood outcome of his behavior and that he had a problem.  He reported increased desire to sleep and fatigue despite sleeping 12 hours a day.  No inappropriate behavior, obsessive or ritualistic behavior, or homicidal thoughts were shown.  The Veteran was able to maintain minimum personal hygiene and there was no problem with activities of daily living.  He reported auditory and visual hallucinations and panic attacks 1 to 2 times per week.  In regard to PTSD symptoms, he reported intrusive thoughts, nightmares, and flashbacks several times per week.  He chronically felt detached from others and avoided people, crowds, and conversations about the war whenever possible.  He experienced difficulty sleeping most nights, irritability more days than not, and chronic hypervigilance that was mild in severity.  He was capable of managing financial affairs.  The diagnoses were PTSD and alcohol dependence in remission, and a GAF score of 45 was listed.

The examiner noted that the Veteran had symptoms consistent with longstanding PTSD which included depressive, psychotic and panic symptoms, and alcohol dependence that was currently in remission.  The examiner further noted that the Veteran's social functioning was moderately impaired and occupational functioning was only minimally impaired by his PTSD.  It was noted that his condition limited his ability to focus on learning for prolonged periods, which was required to continue in the position he held until just a day ago.  The examiner explained that the GAF score was based on suicidal ideation, psychotic symptoms, poor social support and interactions, yet maintaining jobs until very recently (and having the most recent job end due to his inability to sit through several hours and days of training to continue working rather than an inability to perform the job's tasks satisfactorily).  Irritability and hypervigilance in crowds led him to withdraw socially.

Based on a thorough review of all of the evidence of record, as outlined above, the Board finds that the Veteran's total disability picture most closely approximates the criteria for a 50 percent initial rating, prior to March 1, 2009.

In reaching this determination, the Board observes that the VA examiner and treatment providers who conducted a comprehensive psychiatric assessment of the Veteran, diagnosed PTSD, and assigned GAF scores ranging from 40 to 75.  As discussed above, a GAF score in the 40s indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  A GAF score in the 70s indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Given the wide range of the Veteran's GAF scores during this period, the Board notes that his PTSD was manifested by mixed symptoms that varied in degree.  However, viewing the evidence of record in entirety, the Veteran's symptomatology prior to March 1, 2009 corresponds with, and is most compatible with a GAF score in the 50s, which is indicative of moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational school functioning, such as few friends, conflicts with peers or co-workers.  Therefore, the GAF in the 40s assigned during this period appears to be based a few serious symptoms, such as suicidal ideation and hallucination; however, serious impairment in social and occupational functioning is not shown prior to March 1, 2009.

In short, the Board finds that the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity with difficulty establishing and maintaining effective work and social relationships, due to such symptoms as anxiety, panic attacks, irritability, poor sleep, nightmares, intrusive thoughts, hypervigilance, intolerance, avoidance behaviors, emotional numbness, feelings of detachment from others, and social isolation.

While a 50 percent initial rating is warranted for the period prior to February 1, 2007, the Veteran's total disability picture does not rise to the severity required for a 70 percent or higher rating, prior to March 1, 2009.  Based on a thorough review of the evidence, the Board concludes that functional impairment comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood has not been shown for the reasons below.

Most importantly, the Board finds no significant occupational impairment.  To that effect, the record reflects that the Veteran had a 27 year long work history as a security guard but was forced to retire in December 2006 when he was found passed out at work; since June 2008, he had worked for a food bank, primarily repairing furniture.  During the December 2008 VA examination, the Veteran reported that his PTSD did not affect work but he lost his job due to apparent alcohol abuse.  Further, the February 2009 VA examiner found that the Veteran's occupational functioning was only minimally impaired by his PTSD in that it limited his ability to focus on learning for prolonged period, which was required to continue in the position he held until just a day ago.  The examiner noted that the Veteran maintained jobs until very recently and the most recent job ended due to his inability to sit through several hours and days of training to continue working rather than an inability to perform the job's tasks satisfactorily.  Additionally, the SSA psychological evaluation reported that the Veteran had no difficulty following directions and comprehending requests made of him; he needed to have few questions repeated and generally processed questions and answered them readily.  The SSA decision reflects that the Veteran was found disabled primarily due to his physical condition not due to his PTSD.  As such, although the Veteran reported that he had difficulty interacting with others at work and preferred to work alone, he had been able to maintain employment and his socially isolative behaviors did not prove to be destructive to his occupational functioning.

In regard to the Veteran's social functioning, moderate but not severe impairment was shown due to PTSD symptoms.  Concerning this, the Veteran reported social isolation and having few friends.  At the December 2008 VA examination, he also reported that he had difficulty maintaining relationships and that he was estranged from his son.  Based on these findings, the February 2009 VA examiner noted that the Veteran's social functioning was moderately impaired by his PTSD.  Similarly, the March 2010 SSA decision found that there were moderate difficulties in maintaining social functioning due to PTSD.  However, the record also reflects that the Veteran had been married for over 20 years to his current wife and indicated that he had a sound relationship with his wife and daughter.  In an August 2007 SSA functional report, he reported social activities, such as fishing with his best friend every other week or so and talking to his sister on the phone every night.  In October 2007, he also reported spending time with his brother, sister and brother-in-law.  Accordingly, while the Veteran has shown moderate difficulty in social relationships, he has also demonstrated that he was able to establish and maintain relationships, such as his over 20 yearlong marriage to his wife and relationships with his family, as well as friendship.

Further, the record is devoid of evidence indicating deficiencies in judgment or thinking.  Concerning this, the Board finds it significant that no abnormalities were found with regard to the Veteran's thought process, speech and communication at any of his VA examinations and treatments.  VA examination reports indicated that the Veteran was fully oriented and understood outcome of his behavior and that he had a problem.  The VA examination and outpatient treatment records indicated that the Veteran had unremarkable speech and intact judgment and thinking.  His thought process was logical, sequential and relevant.  There is no indication that the Veteran is delusional, grossly inappropriate, disoriented, in persistent danger of hurting himself or others, or is unable to perform the activities of daily living.  Although the Veteran experienced passive suicidal ideation and hallucination symptoms, on mental status examinations, his thought contents were shown nonpsychotic.

Throughout the record, the Veteran has not demonstrated; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene, inability to establish and maintain effective relationships were not shown.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Additionally, the Veteran's appearance, hygiene, and behavior were noted as appropriate.

While the Board recognizes that suicidal ideation is listed as an example of symptoms warranting a 70 percent rating, as discussed above, the symptoms listed in the 38 C.F.R. § 4.130 are intended to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  The VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, and the Board finds that despite the Veteran's frequent passive suicidal ideation, his social and occupational functioning level is in the moderate range.  There is evidence of difficulty in adapting to stressful circumstances, including work or a work like setting.  However, for the reasons explained above, the Veteran's disability picture, manifested by symptoms of anxiety, panic attacks, irritability, poor sleep, nightmares, intrusive thoughts, hypervigilance, intolerance, avoidance behaviors, emotional numbness, feelings of detachment from others, and social isolation have been shown to be productive of functional impairment which more closely approximates the type and degree of symptoms listed in the 50 percent rating criteria.  Accordingly, the 50 percent initial rating is the appropriate rating in this case.  38 C.F.R. § 4.7.

From March 1, 2009

VA psychiatry medication management reports dated in July and October 2009 continue to diagnose prolonged PTSD and depression, not otherwise specified.  The Veteran reported getting uncomfortable around others, nightmares, visual hallucinations, passive suicidal thoughts that passed quickly, and daily anxiety attack.  On mental status examination, the Veteran had fair mood, good eye contact, and no psychomotor agitation or retardation.  His thought process was relevant and thought content was nonpsychotic; insight and judgment were acceptable.

The Veteran was provided another VA PTSD examination in January 2010.  The Veteran reported currently being married for 21 years, with good relationship with his wife.  He had few social contacts.  He enjoyed shooting, fishing, and wood working.  He had not worked largely due to his heart attack.  On psychiatric examination, the Veteran was clean and showed unremarkable psychomotor activity; spontaneous speech; cooperative, friendly and attentive attitude; normal affect; good mood; intact attention; unremarkable thought process; suicidal ideation; average intelligence; poor impulse control; and mildly impaired recent memory.  He was fully oriented and understood outcome of his behavior and that he had a problem.  He reported increased desire to sleep and fatigue despite sleeping 12 hours a day.  No inappropriate behavior, obsessive or ritualistic behavior, panic attacks, homicidal thoughts, or episodes of violence were noted.  The Veteran was able to maintain minimum personal hygiene and there was no problem with activities of daily living.  He reported auditory and visual hallucinations and sleep impairment.

In regard to PTSD symptoms, the Veteran reported difficulty falling or staying asleep, irritability, outbursts of anger, hypervigilance, and exaggerated startle response.  He avoided socializing and became a loner.  He felt intense rage with little provocation and avoided anything that reminded him of the war.  He saw shadows periodically and had nightmares 4 times per month.  He generally felt unsafe and had difficulty relaxing.  He was capable of managing financial affairs.  The diagnoses were PTSD and alcohol dependence in remission, and a GAF score of 47 was listed.  Concerning functional status and quality of life, the examiner noted that the Veteran had been under-employed, distant from family and others, and that there was generally a limited quality of life; hyperarousal, numbing and avoidance had limited vocational and social function.  The examiner noted that the Veteran's PTSD signs and symptoms resulted in deficiencies in family relations and mood but not in the areas of judgment, thinking or work.  The examiner elaborated that the Veteran was distant from others due to numbing and that his mood was significantly distressed.  It was also noted that there was reduced reliability and productivity due to PTSD symptoms, which limited his work functioning.  The examiner stated that PTSD clearly interfered with vocational function, however major impediment to working at all was medical problems and PTSD symptoms were most likely not severe enough to prohibit working on their own presently.

A March 2010 SSA decision found that the Veteran has not engaged in substantial gainful activity since February 19, 2008 and had severe impairments due to various physical disabilities, as well as PTSD.  With regard to PTSD, it was found that there was no restriction in activities of daily living, moderate difficulties in maintaining social functioning, moderate difficulties in maintaining concentration, persistence or pace, and no episodes of decompensation.  As to social functioning, the Veteran reported that he had trouble interacting with others since returning from Vietnam and that he was anxious around strangers and had trouble trusting people.  

Based on the foregoing, the Board finds that the weight of the evidence demonstrates that the criteria for the next higher 100 percent rating are not met from March 1, 2009.  In reaching this determination, the Board finds it significant that the January 2010 VA examiner, who conducted a comprehensive psychiatric assessment of the Veteran, estimated that his GAF score was 47, which is indicative of serious symptoms, such as suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social or occupational functioning, such as no friends, unable to keep a job.  DSM-IV at 46-47.  Furthermore, the Veteran's symptomatology of social avoidance, anxiety, outbursts of anger, irritability, nightmares, hypervigilance, chronic sleep problems, exaggerated startle response, suicidal ideation, and hallucinations are compatible with a GAF score in the 40s.

However, the Veteran's total disability picture does not rise to the severity required for a 100 percent rating.  In this regard, the Board finds that total social and occupational impairment has not been shown in this case.  Throughout the record, the Veteran has shown to have maintained a good relationship with family.  The January 2010 VA examiner found concerning the Veteran's functional status that he had been underemployed, distant from family and others, and that his PTSD signs and symptoms resulted in deficiencies in family relations and mood but not in the areas of judgment, thinking or work.  Specifically, the examiner noted that the Veteran was distant from others due to emotional numbing and his mood was significantly distressed; there was also reduced reliability and productivity due to PTSD symptoms, which limited his occupational functioning.  However, examiner noted that while PTSD clearly interfered with vocational function, major impediment to working at all was the Veteran's medical problems, and most likely, PTSD symptoms on their own were not severe enough to prevent him from working.  Accordingly, while the Veteran has shown significant difficulty in social and occupational functioning, the evidence does not demonstrate total social and occupational impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Nor does the credible lay and medical evidence demonstrate gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, or disorientation to time and place.  See id.  The Veteran has shown be fully oriented, with spontaneous speech and good eye contact.  His thought process was relevant and his behaviors were noted as appropriate at his VA examination and VA treatment sessions.  The record is devoid of evidence indicating that the Veteran has had any episode of violence or active aggression.  Although he continued to report sleep impairment and auditory and visual hallucinations, his thought contents were noted to be nonpsychotic; thus, persistent delusions or hallucinations are not shown.  On mental examinations, he exhibited fair mood, normal affect, cooperative and attentive attitude, intact attention, and average intelligence.  His insight and judgment were noted acceptable.  The January 2010 VA examination noted that he understood outcome of his behavior and that he had a problem.  No homicidal ideation, delusions, psychosis, violence problems, or inappropriate behaviors were shown.  Any suicidal ideation and hallucinations that the Veteran may have is already contemplated by his current 70 percent rating for PTSD.  The January 2010 VA examination also reflects that although the Veteran had mildly impaired recent memory, he was found to be able maintain minimum personal hygiene and there was no problems with activities of daily living.  

As such, the evidence does not support a finding of total occupational and social impairment that is the criteria for a 100 percent rating for PTSD.  Accordingly, considering evidence in totality, the Board finds that the Veteran's disability picture more nearly approximates the criteria for the 70 percent disability rating, and therefore the 70 percent rating is the appropriate rating from March 1, 2009.  38 C.F.R. § 4.7.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the functional impairment due to symptomatology of the Veteran's service-connected PTSD.  See Thun, 22 Vet. App. at 115.  The Veteran's PTSD is evaluated by the rating criteria which specifically contemplate the level of occupational and social impairment caused by this disability.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  When comparing the Veteran's psychiatric symptoms and social and occupational impairment with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the currently assigned ratings and he does not have symptoms associated with this disability that have been unaccounted for by the schedular ratings.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, a comparison of the Veteran's symptoms and functional impairment resulting from his psychiatric disability with the pertinent schedular criteria does not show that his service-connected PTSD presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's PTSD.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The issues have been reviewed with consideration of whether further staged ratings would be warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, there is no evidence of record that would warrant ratings in excess of those assigned herein for his PTSD during the rating periods on appeal.  See Fenderson, 12 Vet. App. at 126.  Rather, the medical evidence of record reflects that the Veteran had similar psychiatric symptoms which appear to have remained relatively stable throughout each rating period under appeal.

Finally, a claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the record does not reflect, that the disability at issue renders him unable to secure and follow substantially gainful employment.  Further, although the Veteran filed a separate claim for a TDIU, which was denied in a March 2010 rating decision, he indicated in October 2012 that he wished to withdraw his appeal of the TDIU claim.  Accordingly, the Board concludes that a claim for a TDIU is no longer on appeal.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning an initial evaluation in excess of 50 percent prior to March 1, 2009 and a disability evaluation in excess of 70 percent from March 1, 2009, for the Veteran's PTSD, the doctrine is not for application.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial evaluation of 50 percent, prior to February 1, 2007, for PTSD is granted.

Entitlement to an evaluation in excess of 50 percent, from February 1, 2007 to February 28, 2009, for PTSD is denied.

Entitlement to an evaluation in excess of 70 percent, from March 1, 2009, for PTSD is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


